               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.84 Page 1 of 6


         1     Brendan P. Cullen (SBN 194057)
               (cullenb@sullcrom.com)
         2     Sverker K. Hogberg (SBN 244640)
               (hogbergs@sullcrom.com)
         3     SULLIVAN & CROMWELL LLP
               1870 Embarcadero Road
         4     Palo Alto, California 94303
               Telephone: (650) 461-5600
         5     Facsimile: (650) 461-5700
         6     David Carlyle Powell (SBN 129781)
               (dpowell@mcguirewoods.com)
         7     Carolee Anne Hoover (SBN 282018)
               (choover@mcguirewoods.com)
         8     Jamie Danielle Wells (SBN 290827)
               (jwells@mcguirewoods.com)
         9     MCGUIREWOODS LLP
               Two Embarcadero Center, Suite 1300
       10      San Francisco, CA 94111
               Telephone: (415) 844-9944
       11      Facsimile: (415) 844-9922
       12      Counsel for Defendants Wells Fargo &
               Company and Wells Fargo Bank, N.A.
       13
               [Additional counsel listed on signature page]
       14

       15                             UNITED STATES DISTRICT COURT
       16                           SOUTHERN DISTRICT OF CALIFORNIA
       17

       18
          KAREN’S CUSTOM GROOMING LLC,                         Case No. 3:20-cv-00956-LAB-BGS
       19 a California Limited Liability Company,
          On Behalf of Itself and On Behalf of                 JOINT MOTION TO EXTEND TIME
       20 Similarly Situated Businesses and                    FOR DEFENDANTS TO RESPOND
          Individuals,                                         TO COMPLAINT
       21                                 Plaintiff,
       22                     v.                               The Hon. Larry A. Burns
       23
          WELLS FARGO & COMPANY, a
       24 Delaware Corporation; WELLS FARGO
          BANK, NATIONAL ASSOCIATION;
       25 and DOES 1-10, Inclusive,

       26                                 Defendants.
       27

       28


                                                               JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.85 Page 2 of 6


         1                  Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.
         2     (“Defendants”) and plaintiff Karen’s Custom Grooming LLC (“Plaintiff”; together with
         3     Defendants, the “Parties”), by and through undersigned counsel, and pursuant to Federal
         4     Rule of Civil Procedure (“FRCP”) 6(b)(1)(A) and Civil Local Rules 7.2 and 12.1, hereby
         5     move the Court to further extend the time for Defendants to answer or otherwise respond
         6     to Plaintiff’s Class Action Complaint for Damages and Equitable Relief (“Complaint”) in
         7     the above-captioned action (“Action”) to August 28, 2020.
         8                  WHEREAS, Karen’s Custom Grooming LLC (“Plaintiff”) filed the instant
         9     action on May 22, 2020 against Wells Fargo & Company and Wells Fargo Bank, N.A.
       10                   WHEREAS, Defendants were served with a summons and complaint on or
       11      about May 28, 2020.
       12                   WHEREAS, on June 17, 2020, the Court granted the parties’ Joint Motion to
       13      Extend Time For Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.,
       14      which extended Defendants’ time to answer or respond to the complaint to June 25, 2020.
       15                   WHEREAS, on June 23, 2020, the Court granted the parties’ Joint Motion to
       16      Extend Time For Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.,
       17      which extended Defendants’ time to answer or respond to the complaint to August 4,
       18      2020.
       19                   WHEREAS, Defendants’ current deadline to answer or respond to the
       20      complaint is August 4, 2020.
       21                   WHEREAS, on June 9, 2020, a Motion for Transfer of Actions to the
       22      Southern District of Texas Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated
       23      Pretrial Proceeding (the “MDL Transfer Motion”) was filed with the Judicial Panel on
       24      Multidistrict Litigation (“JPML”), seeking to transfer this Action and several other cases
       25      to the Southern District of Texas for coordinated or consolidated proceedings in a
       26      multidistrict litigation entitled In re Wells Fargo Paycheck Protection Plan Litigation,
       27      MDL No. 2954.
       28

                                                        -1-
                                                              JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                      CASE NO. 3:20-CV-00956-LAB-BGS
               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.86 Page 3 of 6


         1                  WHEREAS, the JPML is scheduled to hold a hearing on the MDL Transfer
         2     Motion on July 30, 2020.
         3                  WHEREAS, under FRCP 6(b)(1)(A) and Civil Local Rule 12.1, the Court
         4     may upon a showing of “good cause” extend the time for answering or moving to dismiss
         5     a complaint, and it is Defendants’ position that good cause exists for the Court to extend
         6     Defendants’ time to respond to the Complaint because an extension will promote judicial
         7     economy, avoid inconsistent rulings, and conserve the efforts and resources of both the
         8     parties and the Court while the parties address MDL-related issues.
         9                  WHEREAS, Plaintiff has agreed to extend the time for Defendants to
       10      answer or respond to the Complaint to August 28, 2020.
       11                   WHEREAS, Defendants reserve the right to seek further extensions of their
       12      deadline to respond to or answer Plaintiff’s complaint in light of the JPML proceedings.
       13                   WHEREFORE, the Parties respectfully stipulate and request that the Court
       14      grant this Joint Motion and enter an Order extending the time within which Defendants
       15      may respond to the Complaint up to and including August 28, 2020. The Parties further
       16      agree that, at such time as any responsive motion is due, they shall confer in advance and
       17      submit a further joint motion and proposed order seeking a mutually convenient briefing
       18      and hearing schedule.
       19      IT IS SO STIPULATED.
       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                        -2-
                                                              JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                      CASE NO. 3:20-CV-00956-LAB-BGS
               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.87 Page 4 of 6


         1

         2     DATED: July 28, 2020             s/ Sverker K. Hogberg
         3
                                                Brendan P. Cullen (SBN 194057)
                                                (cullenb@sullcrom.com)
         4
                                                Sverker K. Hogberg (SBN 244640)
                                                (hogbergs@sullcrom.com)
         5
                                                SULLIVAN & CROMWELL LLP
                                                1870 Embarcadero Road
         6
                                                Palo Alto, California 94303-3308
                                                Telephone: (650) 461-5600
         7
                                                Facsimile: (650) 461-5700

         8
                                                David Carlyle Powell (SBN 129781)
                                                (dpowell@mcguirewoods.com)
         9
                                                Carolee Anne Hoover (SBN 282018)
                                                (choover@mcguirewoods.com)
       10
                                                Jamie Danielle Wells (SBN 290827)
                                                (jwells@mcguirewoods.com)
       11
                                                MCGUIREWOODS LLP
                                                Two Embarcadero Center, Suite 1300
       12
                                                San Francisco, CA 94111
                                                Telephone: (415) 844-9944
       13
                                                Facsimile: (415) 844-9922

       14
                                                Counsel for Defendants Wells Fargo &
                                                Company
       15
                                                and Wells Fargo Bank, N.A.

       16
               DATED: July 28, 2020             s/ Kathleen A. Herkenhoff
       17                                       Alreen Haeggquist (SBN 221858)
                                                alreenh@haelaw.com
       18                                       Kathleen A. Herkenhoff (SBN 168562)
                                                kathleenh@haelaw.com
       19                                       Ian Pike (SBN 329183)
                                                ianp@haelaw.com
       20                                       HAEGGQUIST & ECK, LLP
                                                225 Broadway, Suite 2050
       21                                       San Diego, California 92101
                                                Telephone: (619) 342-8000
       22                                       Facsimile: (619) 342-7878
       23                                       Counsel for Plaintiff
       24

       25

       26

       27

       28

                                                   -3-
                                                         JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                 CASE NO. 3:20-CV-00956-LAB-BGS
               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.88 Page 5 of 6


         1                                             Attestation
         2

         3                  Pursuant to Southern District of California Electronic Case Filing
         4     Administrative Policies and Procedures section 2.f.4, I certify that authorization for filing
         5     this document has been obtained from each of the other signatories.
         6

         7     Dated: July 28, 2020                            s/ Sverker K. Hogberg
         8
                                                               Sverker K. Hogberg

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                         -4-
                                                               JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
               Case 3:20-cv-00956-LAB-BGS Document 11 Filed 07/28/20 PageID.89 Page 6 of 6


         1                                  CERTIFICATE OF SERVICE
         2                  I certify that on July 28, 2020, I filed the foregoing document with the Clerk
         3     of Court for the United States District Court, Southern District of California, by using the
         4     Court’s CM/ECF system, and also served counsel for record via this Court’s CM/ECF
         5     system.
         6

         7                                                s/ Sverker K. Hogberg
         8
                                                          Sverker K. Hogberg

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                        -5-
                                                              JOINT MOTION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
                                                                                  CASE NO. 3:20-CV-00956-LAB-BGS
CROMWELL LLP
